Citation Nr: 1815317	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to Gulf War syndrome.

2. Entitlement to service connection for skin rash, to include as due to Gulf War syndrome. 

3.  Entitlement to service connection for residuals of right shoulder injury.

4.  Entitlement to service connection for a gastrointestinal disability diagnosed as cyclic vomiting syndrome, tubular adenoma and hyperplastic polyp, to include as due to Gulf War syndrome.

5.  Entitlement to service connection for joint pain and aching muscles in shoulders, hands, elbows, and knees, to include as due to Gulf War Syndrome. 

6.  Entitlement to service connection for neuropsychological problems and irritability, to include as due to Gulf War syndrome.

7.  Entitlement to service connection for residuals of left shoulder injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from September 1987 to September 1995.  He has confirmed service in Southwest Asia and is in receipt of the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and denied the claims currently on appeal.  

In his September 2011 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge and a hearing was scheduled to be held in November 2017.  The Veteran failed to appear for that hearing and did not provide good cause for this failure to appear; therefore, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (d) (2017).

The issues of entitlement to service connection for a left shoulder disability, right shoulder disability, stomach ulcer, skin rash, headache disability, and joint pain and aching muscles in shoulders, hands, elbows, and knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's neuropsychological problems and irritability are criteria of PTSD and are rated pursuant to the criteria for rating PTSD, and no separate and distinct diagnosed emotional/behavior dysfunction is shown by the evidence, to include as due to undiagnosed illness. 


CONCLUSION OF LAW

The Veteran's PTSD is manifest by symptoms of neuropsychological problems and irritability, which are part and parcel of his PTSD and rated with the PTSD.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013); Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44. 

With regard to the Veteran's symptoms of neuropsychological problems and irritability, the Board notes that service connection already has been established for PTSD.  The March 2010 and May 2012 VA psychiatric examinations noted irritability as symptoms of PTSD.  Notably, the May 2012 VA examination specifically noted the Veteran's report that he is easily frustrated and irritable, and that his mood can quickly change.  Therefore, the Veteran's emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD and evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14  (The evaluation of the same disability under various diagnoses is to be avoided.)  

The Board finds that there is a preponderance of the evidence against the claims for service connection for neuropsychological problems and irritability.  The benefit-of-the-doubt rule does not apply, and entitlement to service connection for neuropsychological problems and irritability is denied.  See 38 U.S.C.  § 5107 (b); 38 C.F.R. §§ 3.102; 4.3.


ORDER

Service connection for neuropsychological problems and irritability is denied.


REMAND

Remand is required for further development for the remaining issues as the evidence indicates the need for VA examinations to determine nature and etiology of his left shoulder disability, stomach ulcer, skin rash, headache disability, and joint pain and aching muscles in shoulders, hands, elbows, and knees.

In March 2017, the Veteran underwent a VA examination of his left and right shoulders.  The examination report revealed that the Veteran did not have a right shoulder disability and the Veteran indicated that he was not having issues with his right shoulder.  Regarding the left shoulder, the VA examiner noted the 2012 diagnosis of degenerative changes at the left AC joint and opined that the left shoulder disability was less likely as not related to service, to include pain noted at separation from service.  He further opined that the left shoulder disability was more likely related to his history of tobacco abuse and normal age progression.  However, the VA examiner did not discuss the Veteran's reported broken left shoulder clavicle that occurred when he was 8 years old.  Upon remand, the Veteran should be afforded a VA examination which considers the Veteran's reported medical history.  Additionally, as discussed below, a VA opinion should be obtained to determine whether the claimed left and right shoulder disabilities are manifestations of fibromyalgia or an undiagnosed illness.

Regarding the headache disability, the Veteran has not been afforded a VA examination to determine its etiology.  A February 2010 VA treatment record notes a history of migraine headaches and the Veteran claims that his headaches are a manifestation of Gulf War illness.  A VA examination and opinion is necessary before the Board can adjudicate this issue.

The Veteran was afforded a March 2017 VA stomach and duodenal conditions examination to determine the etiology of his claimed ulcer.  The VA examiner noted the 2012 diagnosis of cyclic vomiting syndrome and opined that it was less likely as not incurred in or caused by service and most likely related to his migraine headaches.  As such, this issue is inextricably intertwined with the issue of headaches.  Therefore, a final decision on these issues cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Moreover, the March 2017 VA examiner noted the August 2010 diagnosis of tubular adenoma and hyperplastic poly but did not provide an opinion regarding the etiologies.  Therefore, another VA examination is warranted to determine the etiologies of all diagnosed gastrointestinal disabilities.  

The Veteran has not been afforded a VA skin examination to determine the etiology of his reported rash.  The Board acknowledges the January 2006 VA treatment note which indicates that there was no visible skin rash at that time.  However, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately determine the existence and etiology of the Veteran's reported skin rash, the Veteran should be afforded a VA examination during a period when his condition is "active" if that can be arranged.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The AOJ should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disability is active.  

Lastly, although the record contains a March 2017 Gulf War General Medical Examination DBQ, the DBQ does not appear to consider all of the Veteran's complaints of pain or contain an adequate medical opinion.  In this regard, the DBQ notes the Veteran's reported knee and lower leg, shoulder and arm, and stomach and duodenal "conditions"; yet it does not indicate whether the Veteran meets the criteria for fibromyalgia or undiagnosed illness, or attribute these conditions to an established etiology or address the Veteran's headache and skin disabilities.  Upon remand, the Veteran should be afforded a VA examination which addresses his left shoulder disability, right shoulder disability, stomach ulcer, skin rash, headache disability, and joint pain and aching muscles in shoulders, hands, elbows, and knees.

The Board acknowledges the March 2017 VA examination of the bilateral knees which notes the Veteran's complaint of bilateral knee pain, popping and grinding, and provides a negative opinion regarding the etiology; however, the opinion is inadequate.  In this regard, the March 2017 VA examiner determined that the Veteran did not have a diagnosed bilateral knee condition on which to opine, but also opined that the bilateral knee "condition" is less likely as not related to service, to include the knee pain noted upon separation, because of the lack of post-service treatment or diagnosis until 2006.  He further stated that it would be resorting to mere speculation to establish a relationship between the current bilateral knee disability and the in-service complaints because of the lack of treatment.  The Board notes that the lack of treatment cannot be the sole basis for a negative opinion.  

Further, although the VA examiner reviewed the March 2017 Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ), and opined that there was no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or a diagnosable chronic multi-symptom illness with a partially explained etiology related to a specific exposure event experienced by the veteran during service in Southwest Asia.  As indicated above, the Veteran should be afforded a VA examination that considers all of the Veteran's complaints of joint and muscle pain, to include the bilateral knee pain.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and etiology of any current joint and/or muscle pain of the left and right shoulder disabilities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

After reviewing the Veteran's claims file and examining him, please respond to the following:

a)  Clearly indicate all signs, symptoms and disabilities of the left and right shoulder disabilities.

b)  For any currently diagnosed left and/or right shoulder disability, provide an opinion as to whether any current left and/or right shoulder disability had its onset during service or is otherwise related to it, to include the trick shoulder/shoulder ache noted on the September 1995 separation examination.

c)  If any of the Veteran's claimed left and/or right shoulder symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

3.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and etiology of any current gastrointestinal disabilities, to include cyclic vomiting syndrome, tubular adenoma and hyperplastic polyp.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

After reviewing the Veteran's claims file and examining him, please respond to the following:

a)  Clearly indicate all signs, symptoms and disabilities of gastrointestinal system, to include cyclic vomiting syndrome, tubular adenoma and hyperplastic polyp currently shown.

b)  For any currently diagnosed gastrointestinal disability, provide an opinion as to whether any current gastrointestinal disability had its onset during service or is otherwise related to it, to include the stomach, liver or intestinal trouble and frequent indigestion noted on the September 1995 separation examination.

c)  If any of the Veteran's claimed gastrointestinal symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

4.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and etiology of any current headache disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

After reviewing the Veteran's claims file and examining him, please respond to the following:

a)  Clearly indicate all signs, symptoms and disabilities of a headache disability currently (since the date of the filing of the claim) shown.

b)  For any currently diagnosed headache disability, provide an opinion as to whether it had its onset during service or is otherwise related to it.

c)  For any currently diagnosed headache disability, provide an opinion as to whether it is caused by or aggravated by any diagnosed gastrointestinal disability.

c)  If any of the Veteran's claimed headache symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

5.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and etiology of any current skin disability.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active" if that can reasonably be arranged.

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his skin disability.  A detailed explanation is requested for all opinions provided.

After reviewing the Veteran's claims file and examining him, please respond to the following:

a)  Clearly indicate all signs, symptoms and disabilities of any skin disability currently shown.

b)  For any currently diagnosed skin disability, provide an opinion as to whether any current skin disability had its onset during service or is otherwise related to it.

c)  If any of the Veteran's claimed skin disability symptoms cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

6)  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the current nature and etiology of any current joint and/or aching muscle pain of the bilateral hands, bilateral elbows, and bilateral knees.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

After reviewing the Veteran's claims file and examining him, please respond to the following:

a)  Clearly indicate all signs, symptoms and disabilities of joint and/or aching muscle pain of the bilateral hands, bilateral elbows, and bilateral knees currently shown.

b)  For any currently diagnosed joint and/or aching muscle pain of the bilateral hands, bilateral elbows, and bilateral knees, provide an opinion as to whether any current joint and/or aching muscle pain of the bilateral hands, bilateral elbows, and bilateral knees had its onset during service or is otherwise related to it, to include the swollen and painful knee joints, trick knee and stiffness in the knees, and arthritis noted on the September 1995 separation examination.

c)  If any of the Veteran's claimed joint and/or aching muscle pain of the bilateral hands, bilateral elbows, and bilateral knees cannot be attributed to a known diagnostic entity, provide an opinion as to whether the signs and/or symptoms represent an objective indication of chronic disability resulting from fibromyalgia, an undiagnosed illness, or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


